Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 1 of 12 PageID #: 4025




              EXHIBIT	A	
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 2 of 12 PageID #: 4026




                           IN THE UNITED STA TES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION



                                                       §
    FRACTUS, S.A.                                     §
                                                      §
           Plaintiff,                                 §
                                                      §
   V.
                                                      §
   AT&T MOBILITY LLC                                  §
                                                      §       Case No. 2: 18-cv-00 135-JRG
           Defendant.                                 §             LEAD CASE

   SPRINT COMM UNI CATIONS                            §
   COMPANY, L.P. ET AL                                §       Case No. 2: 18-cv-00 136-JRG
                                                      §            MEMBER CASE
           Defendants.                                §

   T-MOBILE US, INC. ET AL.,                          §
                                                      §       Case No. 2: I 8-cv-00137-JRG
           Defendants                                 §            MEMBER CASE

   VERIZON COMMUNICATIONS INC.                        §
   ET AL.,                                            §
                                                      §       Case No. 2: 18-cv-00 138-JRG
           Defendants.                                §             MEMBER CASE




                              DECLARATION OF STEFAN JONSSON

           I.     I, Stefan Jonsson, am more than 18 years of age, I have personal knowledge of the

   facts set forth herein, and I am competent to testify to snch facts if called upon to do so.

          2.      I currently am RF design engineer at Cellmax Technologies, AB ("CellMax"),

   which position J have held for 6 years. CellMax is a Swedish company with its headquarters

   located in Kista, Sweden, on the outskirts of Stockholm.

          3.      During the time period of 1994 to 2002 I worked for another telecommunications

   company in Sweden named Allgon System AB ("Allgon"). As part of my job responsibilities at
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 3 of 12 PageID #: 4027




    Allgon I worked on a dual-band base station antenna.

           4.      Attached hereto as Exhibit A is a true and correct copy of an article that I co-

    authored related to my work on that dual-band base station antenna. The article is entitled "Dual

    Band Base Station Antenna Systems," by Bjorn Lindmark, Mikael Ahlberg, Jesper Simons, Stefan

    Jonsson, Dan Karlsson, and Claes Beckman, and was published as part of the Nordic Radio

    Symposium 1998 Conference Proceedings that took place in Saltsjobaden, Sweden, on October

    19-22, 1998.




    f declare unde r penalty of pe1jury that the foregoing is true and correct.




    Executed on    December 12, 2018

                                                          ~ ~
                                                       Stefan Jonsson




                                                      2
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 4 of 12 PageID #: 4028




              EXHIBIT	A	
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 5 of 12 PageID #: 4029
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 6 of 12 PageID #: 4030
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 7 of 12 PageID #: 4031
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 8 of 12 PageID #: 4032
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 9 of 12 PageID #: 4033
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 10 of 12 PageID #: 4034
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 11 of 12 PageID #: 4035
Case 2:18-cv-00135-JRG Document 120-2 Filed 12/14/18 Page 12 of 12 PageID #: 4036
